China Pharma Holdings, Inc. Second Floor, No. 17, Jinpan Road Haikou, Hainan Province, China 570216 August 2, 2011 VIA EDGAR Ms. Tabatha Akins Staff Accountant Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: China Pharma Holdings, Inc. Form 10-K for the fiscal year ended December 31, 2010 Form 10-Q for the period ended March 31, 2011 File No. 001-34471 Dear Ms. Akins: Reference is hereby made to the above filings for China Pharma Holdings, Inc.Weacknowledge receipt of the comment letter from the Securities and Exchange Commission (the “Commission”) dated July 25, 2011 (the “Comment Letter”).We acknowledge and appreciate your confirmation to our legal counsel, Pryor Cashman LLP on August 2, 2011, that the Commission has granted us an extension until August 15, 2011 to submit our responses to the Comment Letter. Please feel free to contact me or our legal counsel Pryor Cashman LLP, Attn: Elizabeth Chen, Esq. at 1-212-326-0199 or via fax at 1-212-798-6366, in case of any further comments or questions in this regard. Very truly yours, /s/ Zhilin Li Zhilin Li Chief Executive Officer
